DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 and 07/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main body comprises a hinged door” of Claim 32 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” in the provided disclosure has been used to designate both “barrel portion” on page 7 and “plunger portion” on page 8. However, reference character “104” has also been used to designate both “plunger portion” on page 7 and “barrel portion” on page 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 32-50 are objected to because of the following informalities:  
Regarding each of Claims 32-50, line 1, “An auto-injector according to claim” should be amended to be “The auto-injector according to claim” for grammatical correctness and clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 34 line 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Similarly, Claim 38 line 3, and Claim 39 line 2, use the same phrase “optionally”, therefore also render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32, 34-37, 39, and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bokelman et al., (US 2014/0012229) in view of Geipel (US 2014/0378943).
Regarding Claim 31, Bokelman teaches an auto-injector (Fig. 2, (50)) for use with a safety syringe (Fig. 2, (54)), the auto-injector comprising: a main body (Fig. 2, (80)) that is openable (as seen in Fig. 2) for receiving the safety syringe (54) and closable (as seen in Fig. 1) before operation ([0063] wherein actuation of the automatic injector is prevented if the cartridge cover is not closed) of the auto-injector (50); 
a second detector ([0063] having a sensor utilized to signal whether the cartridge cover is open or closed, therefore determining if the auto-injector is fully assembled) configured to detect that the auto-injector (50) is assembled; and 
a third detector (Fig. 5, (160)) configured to detect a presence of the safety syringe, ([0086] wherein cartridge sensor (160) can be a mechanical or electrical sensor and is displaced when the (cartridge) safety syringe (54) is placed in the autoinjector, therefore detects the presence of the safety syringe).
While Bokelman teaches one or more sensors for reading a variety of parameters, and Bokelman [0127-0128] teaches its known in the art to have an end-of-dose audible, visual, tactile indicator along with needle retraction, Bokelman doesn’t explicitly teach a first detector configured, after activation of the auto-injector, to detect movement of a plunger of the safety syringe to a point on a delivery stroke thereof that is indicative of delivery of a substance from the safety syringe, wherein, the first detector is configured to be operable in dependence of at least one of the second detector having detected that the auto-injector is assembled and the third detector having detected the presence of the safety syringe.  
In related prior art, Geipel teaches an auto-injector (Fig. 3, (100, 200)) having a first detector ([0074] position sensor) configured, after activation of the auto-injector (100, 200), to detect movement of a plunger of the safety syringe to a point on a delivery stroke thereof that is indicative of delivery of a substance from the safety syringe ([0074] wherein a sensor, such as a position sensor, in the dosing unit can detect a displacement position of the plunger inside the body (safety syringe/cartridge), therefore detects a point on a delivery stroke indicative of delivery). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto-injector of Bokelman to include a first detector configured to detect movement of a plunger of a safety syringe, as taught by Geipel, for the motivation of determining fill volume in the dosing unit (safety syringe) and providing an alarm sufficiently early to safely allow replacement of the dosing unit (safety syringe) before it actually is empty (Geipel [0074]).
The modified auto-injector of Bokelman and Geipel would further teach wherein the first detector is configured to be operable in dependence of at least one of the second detector having detected that the auto-injector is assembled and the third detector having detected the presence of the safety syringe; as Bokelman teaches that auto-injector actuation is prevented if a cartridge is not present within the device (Bokelman [0086]) and the cartridge cover is not closed (Bokelman [0063]).  

Regarding Claim 32, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, wherein the main body comprises a hinged door (Bokelman Fig. 2, (72)) openable for receiving the safety syringe (Bokelman (54)) and closable (seen in Bokelman Fig. 1) before operation of the auto-injector (Bokelman [0063] wherein if the (cartridge cover) hinged door is not closed, actuation is prevented).  

Regarding Claim 34, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, wherein the first detector (Geipel [0074] position sensor) comprises a switch, and optionally a micro-switch, operable by a part of the safety syringe during the delivery stroke of the plunger of the safety syringe. Geipel [0079] teaches sensors like the coupling sensor may be realized as switches, such as a micro-switch. Therefore other sensors of Geipel may also be micro-switches.

Regarding Claim 35, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, wherein the point on the delivery stroke is reached before completion of the delivery stroke. Geipel [0074] teaches wherein a position sensor on the plunger determines displacement position of the plunger, and Geipel [0045] wherein dose volume is determined before the completion of a delivery stroke as delivery (drug infusion) is determined in a stepwise reduction of dosing volume.  

Regarding Claim 36, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31. While Bokelman [0127] teaches that most auto-injectors include indicators to indicate an end-of-dose injection, and in Bokelman one of those indicators is the retraction of the delivery needle, Bokelman is silent to comprising one or more indicators configured based on data received from the first detector to indicate whether the full dose was delivered.
	In related prior art, Geipel [0131] teaches feedback signals from corresponding sensors (like the first detector) are provided to the control unit for supervision (of drug delivery) purposes.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first detector of Bokelman and Geipel, to include indicators based on data received from the first detector to indicate whether the full dose was delivered; all as taught by Geipel, for the motivation of providing supervision of dose delivery (Geipel [0131]).

Regarding Claim 37, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, further comprising a processor (Bokelman [0063] wherein the control system includes a microprocessor for receiving signals about timing and parameters of operation of the auto-injector) configured to receive signals from the first detector (in the modified device, the controller would receive signals from the first detector). Bokelman and Geipel is silent to the processor controlling a transmitter to transmit dose data to a user device, the transmitted data indicating whether the full dose was delivered.  
In related prior art, Geipel [0071] teaches the control unit (processor) having a remote control device (transmitter) coupled to a patient-based device by wireless connection (such as Bluetooth) functionally transmitting dose data (insulin bolus recommendation) and other data to a user device such as a PC or cell phone net and the like.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processor of Bokelman and Geipel, to include a transmitter (remote control device) to transmit data to a user device, as taught by Geipel, for the motivation of allowing continuous glucose monitoring, bolus recommendation, statistics and therapy evaluation and the like (Geipel [0071]).

Regarding Claim 39, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, wherein the second detector comprises a switch and optionally a micro-switch. Geipel [0079] teaches sensors like the coupling sensor may be realized as switches, such as a micro-switch. Therefore in the combined device, other sensors may also be micro-switches.

Regarding Claim 44, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, further comprising a processor (Bokelman [0063] wherein the control system includes a microprocessor for receiving signals about timing and parameters of operation of the auto-injector) configured to receive signals from the first detector (in the modified device, the controller would receive signals from the first detector). Bokelman and Geipel is silent to the processor controlling a transmitter to transmit dose data to a user device, the transmitted data indicating whether the full dose was delivered, wherein the processor is configured to include the syringe data in the dose data for transmission by the transmitter.  
In related prior art, Geipel [0071] teaches the control unit (processor) having a remote control device (transmitter) coupled to a patient-based device by wireless connection (such as Bluetooth) functionally transmitting dose data (insulin bolus recommendation) and other data to a user device such as a PC or cell phone net and the like.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processor of Bokelman and Geipel, to include a transmitter (remote control device) to transmit data to a user device including syringe data in the dose data, as taught by Geipel, for the motivation of allowing continuous glucose monitoring, bolus recommendation, statistics and therapy evaluation and the like (Geipel [0071]).

Regarding Claim 45, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, where Bokelman teaches further comprising a plunger driver (Fig. 11A-11B, (66)) for coupling to a plunger head (Fig. 11B, (64)) of the syringe (54) when the syringe is fitted within the auto-injector (as seen in Fig. 2), and configured to drive a plunger (Fig. 11B, (64)) into a barrel (56) of the syringe (54), wherein the plunger driver (66) is positioned on the auto-injector (50) such that it is below the plunger head (64) when the syringe (54) is and fitted within the auto-injector (as seen in annotated Fig. 2 below, wherein the plunger driver (66) is below the plunger head (64) when fitted within the auto-injector).  

    PNG
    media_image1.png
    363
    294
    media_image1.png
    Greyscale

Regarding Claim 46, Bokelman in view of Geipel teaches a modified auto-injector according to claim 45, wherein the plunger driver (Bokelman annotated Fig. 2, (66)) is positioned such that it is below the plunger head (Bokelman annotated Fig. 2, (64)) after use of the syringe (Bokelman (50)).  
Regarding Claim 47, Bokelman in view of Geipel teaches a modified auto-injector according to claim 45, wherein the plunger driver (Bokelman Fig. 11B, (66)) is configured to couple to at least one arm (Bokelman Fig. 11B, (70)) coupled to the plunger head (Bokelman (64)) and extending towards a needle end of the auto-injector when the syringe is fitted thereto (Bokelman [0070] and Fig. 11B, wherein (70) and (66) are coupled and extend towards the needle end (seen at 60) of the auto-injector (50) when the syringe (56) is fitted thereto).

Regarding Claim 48, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, wherein the plunger driver (Fig. 11B, (66)) comprises at least one compression spring (Bokelman [0101] and Fig. 11B, wherein compression spring (168) is part of the driving mechanism for moving the plunger driver (66) distally to deliver drug from (safety syringe) cartridge (54)).  

Regarding Claim 49, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, further comprising a safety syringe (Bokelman [0104] safety syringe is utilized as a cartridge (54)).  

Regarding Claim 50, Bokelman in view of Geipel teaches a modified auto-injector according to claim 48, Bokelman further teaching comprising a plunger driver (Fig. 11B, (66)) for coupling to a plunger head (Fig. 11B, (64)) of the syringe (54) when the syringe (54) is fitted within the auto-injector (50), and configured to drive a plunger (66) into a barrel (56) of the syringe (54), wherein the plunger driver (66) is positioned on the auto-injector (50) such that it is below the plunger head (64) when the syringe (54) is and fitted within the auto-injector (as seen in annotated Fig. 2 below, wherein the plunger driver (66) is below the plunger head (64) when fitted within the auto-injector).  

    PNG
    media_image1.png
    363
    294
    media_image1.png
    Greyscale

and wherein the syringe (54) comprises: a plunger having a head (64); and at least one arm (Fig. 11B, (70)) extending longitudinally from the head (64) of the plunger towards a needle end of the safety syringe (as seen in Fig. 11B, wherein (70) extends longitudinally from (64) towards the needle end and engages with plunger driver (66)) and configured to engage with the plunger driver (66), such that extension of the plunger driver (66) drives the plunger (64) into a barrel (56) of the syringe (54).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bokelman et al., (US 2014/0012229) in view of Geipel (US 2014/0378943), as applied to Claim 37 above, and further in view of Shaya (US 2010/0262434).
Regarding Claim 38, Bokelman in view of Geipel teaches a modified auto-injector according to claim 37, but doesn’t explicitly teach wherein the processor is further configured to timestamp the dose data, the auto-injector further comprising a memory for storing the dose data, optionally until a connection to the user device is established by the transmitter.  
In related injector prior art, Shaya teaches an injection protocol for an insulin injector, wherein a processor ([0136] central processing unit (60)) is further configured to timestamp the dose data ([0137] data relating to measured blood glucose and delivered insulin, as well as meal carbs calculation are stored along with its timestamp), the auto-injector further comprising a memory (235, 230) for storing the dose data ([0141] patient data is stored thereon constructing data records), optionally until a connection to the user device is established by the transmitter ([0206] wherein collected data is wirelessly transmitted to other electronic devices, like a user device (laptop, PDA, cellphone)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processor of the auto-injector of Bokelman and Geipel, to include a timestamp of the dose data, a memory for storing the dose data, and a connection to a user device established by transmitter; all as taught by Shaya, for the motivation of calculating sensitivity factors of a patient (Shaya [0215]), thus determining their insulin sensitivity. Such calculations are needed to determine insulin doses a diabetic patient would take to treat carbohydrate intake and to treat blood glucose deviations (Shaya [0090]).

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bokelman et al., (US 2014/0012229) in view of Geipel (US 2014/0378943), as applied to Claim 31 above, and further in view of Carlsson et al., (US 2018/0369488).
Regarding Claim 42, Bokelman in view of Geipel teaches a modified auto-injector according to claim 31, but doesn’t explicitly teach further comprising a receiver configured to receive a signal emitted from a device of the safety syringe and comprising syringe data identifying one or more parameters related to the safety syringe.
In related prior art, Carlsson teaches an auto-injector (Fig. 1a, (1)) with a safety syringe (Fig. 1c, (12)) and a receiver ([0076] and Fig. 3a, communication device (300)) configured to receive a signal emitted from a device of the safety syringe ([0076] wherein received information can be measured data like an identification number identifying the safety syringe (medicament/drug being delivered)) and comprising syringe data identifying one or more parameters related to the safety syringe ([0098] wherein a time period can be set, depending on the type of drug (identified to be) delivered, such that the drug is sufficiently absorbed during delivery).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto-injector of Bokelman and Geipel, to include a receiver and a device of the safety syringe, as taught by Carlsson, for the motivation of identifying the drug to be delivered, and providing a time period wherein the drug delivered can be sufficiently absorbed (Carlsson [0076] and [0098]).

Regarding Claim 43, Bokelman in view of Geipel and Carlsson teaches a modified auto-injector according to claim 42, wherein the receiver forms part of a Radio Frequency Identification, RFID, device configured to transmit a Radio Frequency, RF, signal to cause the device of the safety syringe to emit the received signal (Carlsson [0078] wherein information is wirelessly transmitted to receiving devices via short range signals, such as Bluetooth transmission, cellular communication protocols, and other similar short range transmission protocols).  
Allowable Subject Matter
Claims 33 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 33, Bokelman in view of Geipel teaches an auto-injector according to claim 31, wherein the main body (Bokelman (80)) comprises: a barrel portion (Bokelman Fig. 2, annotated below, (54*)) configured to receive a barrel (Bokelman Fig. 2, (56)) of the safety syringe (Bokelman Fig. 2, (54)); and a plunger portion (Bokelman Fig. 2, annotated below, (62*)) configured to receive a plunger (Bokelman Fig. 2, (64, 70)) of the safety syringe (54). 

    PNG
    media_image2.png
    380
    552
    media_image2.png
    Greyscale

However, Bokelman in view of Geipel doesn’t explicitly teach wherein the barrel portion and the plunger portion are configured for detachable engagement, and wherein the main body is in the open position when the plunger portion and the barrel portion are detached.
Regarding Claim 40, Bokelman in view of Geipel teaches an auto-injector according to claim 39, wherein the main body (Bokelman (80)) comprises: a barrel portion (Bokelman Fig. 2, annotated below, (54*)) configured to receive a barrel (Bokelman Fig. 2, (56)) of the safety syringe (Bokelman Fig. 2, (54)); and a plunger portion (Bokelman Fig. 2, annotated below, (62*)) configured to receive a plunger (Bokelman Fig. 2, (64, 70)) of the safety syringe (54). 

    PNG
    media_image2.png
    380
    552
    media_image2.png
    Greyscale

However, Bokelman in view of Geipel doesn’t explicitly teach wherein the barrel portion and the plunger portion are configured for detachable engagement, and wherein the main body is in the open position when the plunger portion and the barrel portion are detached.
	Claim 41 depends upon Claim 40, therefore is considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783